Kobiitsom, P. J.
Appellee sued upon a promissory note, and, upon issues formed by answer and reply, and a trial by jury, recovered a verdict. Tbe only error assigned is that tbe complaint does not state sufficient facts. Tbe only objections to tbe complaint stated by counsel are that it is not averred that tbe note was given for value, nor is tbe execution of tbe note averred. Tbe complaint avers that appellee by bis certain promissory note, made part of tbe complaint, “promised to pay” appellant a named sum, and tbe note itself recites that it is given for “value received.” As appellee did not deny, under oath, tbe execution of the note, which is in tbe ordinary form, no proof upon that point was necessary other than tbe note itself, which was sufficient to authorize a recovery. The complaint, through the exhibit, shows the note was given for value received. The pleading would have been good against a demurrer. Napier v. Mayhew, 35 Ind. 276; Hunt v. Raymond, 11 Ind. 215; Deutsch v. Korsmeier, 59 Ind. 373; Hardin v. Helton, 50 Ind. 319; Albany Furniture Co. v. Merchants’ Bank, 17 Ind. App. 93.
Judgment affirmed, with ten per cent, -damages and costs.